DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fogarty on 3/9/2022.
The application has been amended as follows: 
Re claim 1, line 2, delete the phrase “to be”
	Re claim 1, line 6, change the phrase “to a” to –to the—
	Re claim 5, line 3, delete the phrase “to be”
	Re claim 9, line 10, delete the phrase “to be”
	Re claim 15, line 3, delete the phrase “to be”

Reasons For Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 1 and 9, respectively.  In particular, the prior art does not teach or suggest a semiconductor device comprising a plurality of first electrodes, each of the plurality of first electrodes overlapping with an associated one of the plurality of semiconductor portions in a third direction perpendicular to both of the first direction and the second direction, each of the plurality of first electrodes being directly electrically connected to the heterojunction of the associated semiconductor portion; a plurality of second electrodes, each of the plurality of second electrodes forming a pair of first and second electrodes with one of the plurality of first electrodes and being located, with respect to an associated one of the plurality of semiconductor portions, opposite in the third direction from the one of the plurality of first electrodes that overlaps with the associated semiconductor portion such that the associated semiconductor portion is sandwiched in the third direction between the pair of first and second electrodes, each of the plurality of second electrodes being directly electrically connected to the heterojunction of the associated semiconductor portion; a first common electrode to which the plurality of first electrodes are electrically connected in common; and a second common electrode to which the plurality of second electrodes are electrically connected in common as recited in claim 1 or the plurality of insulator portions being arranged side by side in the first direction on the first surface of the nitride semiconductor substrate; a plurality of semiconductor portions arranged in the first direction spaced apart from each other, each of the plurality of semiconductor portions including a first nitride semiconductor portion and a second nitride semiconductor portion, the first nitride semiconductor portion being formed on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893